DocuSign Envelope ID: 082A1F8F-197E-4107-95FE-BF471D015C1B
                      8CA50095-7998-489A-92A1-31EFC6857DBA
                       Case 2:19-cv-00682-RSM Document 26 Filed 07/18/19 Page 1 of 6



                                    IN THE UNTED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON

                                                                           )
            KINGDOM OF MOROCCO, Et al,                                                NOTICE OF MOTION AND
                                                                           )
                                                                           )        DECLARATION FOR JOINDER
            Trenay P. Hoye a/k/a Yeshiah Yisreal Bey                       )
                                                                           )         To CASE# 2:19-cv-00682-RSM
            Christopher Allen Cain a/k/a El Maat Yisreal Bey               )
                                                                           )
            a/k/a Christopher Cain Bey                                     )
                                                                           )   Relief for the following
                                                                           )
                                                                               SPOKANE SUPERIOR COURT
            Plaintiff(s)                                                   )
                                                                           )
                                                                               Civil Case # 17-2-03622-1
                                                                           )
            Vs.
                                                                           )   UNITED STATES DISTRICT COURT
                                                                           )
            STATE OF WASHINGTON Et al,                                     )   EASTERN DISTRICT OF WASHINGTON
                                                                           )
            UNITED STATES DISTRICT COURT                                   )   CASE NUMBER(S) 2:16-CR-00069-RMP &
                                                                           )
            EASTERN DISTRICT OF WASHINGTON, Et al,                         )   2:16-CR-00176-RMP
                                                                           )
            UNITED STATES OF AMERICA, Et al,                               )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
            Defendant(s)
                                                                           )


                                                      AFFIDAVIT OF
                                                    NOTICE OF MOTION

            Introduction

            COMES NOW Moroccan Indigenous National Yeshiah Yisreal Bey, f/k/a TRENAY P. HOYE is

            seeking to obtain her consort El Maat Yisreal Bey, f/k/a CHRISTOPHER ALLEN CAIN and all

            rights, title and interest pertaining to all his known and unknown property which was transferred

            to said Moroccan American National herein will be sited as Yeshiah Yisreal Bey. As of June 1st

            2012 during our civil covenant and union under the eyes and name of All Mighty God

                                                             Page 1 of 6
DocuSign Envelope ID: 082A1F8F-197E-4107-95FE-BF471D015C1B
                      8CA50095-7998-489A-92A1-31EFC6857DBA
                       Case 2:19-cv-00682-RSM Document 26 Filed 07/18/19 Page 2 of 6



            (ALLAH). This was also expressed in writing February 2019. This Affidavit is being drafted

            under penalty of perjury. This civil union is a Moroccan custom that applies to the original tribes

            of Morocco before British Colonization and is still a custom that applies to our civilized tribes as

            of today. [Per the 59th Congress 2nd Session Pg. 459 section Morocco, Pg. 460 and 461.] The

            Treaty of Peace and Friendship 1787/1786 and The Organic Constitution 1789 circa 1791 is a

            Court Order that guarantees our expatriation, and protection abroad as citizens and antiquitous

            subjects of Morocco. The Treaty of Peace and Friendship 1786/1787 is the longest standing

            court order in history in which all public officers who have participated by Oath which is their

            obligation of good faith to the Constitution above and to Treaties and all therein contained in

            Article VI thereof. Any Public officer that does not honor their obligation to this Court Order,

            knowingly, willingly and voluntarily commits treason and shall be subject to the law and penalty

            thereof.



            Rule 18 Joinder of Claims.



            Claim to set aside a conveyance and judgement made by ANNETTE S. PLESE of the

            SPOKANE COUNTY SUPERIOR COURT in the month of July 2016 Case #. This was a

            fraudulent conveyance and proceeding which was coerced by the willful act of this Judge who

            ordered a drag order on my then named consort Christopher Cain Bey f/k/a CHRISTOPHER

            ALLEN CAIN, which resulted in the permanent physical injury of my consort [ EXHIBIT A]

            whom once was brought before her accepted her Oath of office, the Treaty of Peace and

            Friendship of 1786/1787 the Barbary Treaty of 1836, as well as, the Organic Constitution of

            1789 circa 1791 and the Organic Constitution of 1865, per the public testimony made to me by



                                                             Page 2 of 6
DocuSign Envelope ID: 082A1F8F-197E-4107-95FE-BF471D015C1B
                      8CA50095-7998-489A-92A1-31EFC6857DBA
                       Case 2:19-cv-00682-RSM Document 26 Filed 07/18/19 Page 3 of 6



            my Moroccan consort of which I am (Yeshiah Yisreal Bey f/k/a TRENAY P. HOYE) his

            ATTORNEY-IN-FACT. She struck his statements from the record stating that he only had a 10th

            grade education and he was not smart enough to state those declarations. He was brought into a

            hearing in which I was not notified of denying my consort the right to have two witnesses

            present and the right to consult with his Moroccan consul. Instead TRUSTEE ANNETTE S.

            PLESE forced a bias counsel STEVEN W. MARSALIS on my consort violating his substantive

            rights because neither party had NO consent from my consort to do such an action when our

            jurisdiction was made clear by the submission of our signed Treaty of Peace and Friendship 1787

            and a signed true and correct copy the Organic Constitution 1789 circa 1791 obtained directly

            from the library of congress.



            As a result of the incident generated from the drag order of ANNETTE S. PLESE and from the

            Spokane County Jail Detention Employees, as well as, the ineffective assistance of Counsel from

            STEVEN W. MARSALIS my consort was convicted of a drive by shooting and intent to do

            severe bodily harm to a gang member whom he didn’t know who laid in wait to attack my

            consort at a local gas station as if my consort had no right to stand his ground against such

            attacks from an unknown gang member in which my consort who is physically disabled

            [Hereditary Spinal Stenosis] and powerless to defend himself against the attack from the

            assailant who was later named STEVEN LEWIS. LEWIS, is a long standing known gang

            member within the community of Spokane Washington.



            Claim of personal injury relief is for 10,000,000.00 from each TRUSTEE in lawful tender as the

            result of Administrative Judicial Misconduct, ANNETTE S. PLESE d/b/a JUDGE ANNETTE S,



                                                             Page 3 of 6
DocuSign Envelope ID: 082A1F8F-197E-4107-95FE-BF471D015C1B
                      8CA50095-7998-489A-92A1-31EFC6857DBA
                       Case 2:19-cv-00682-RSM Document 26 Filed 07/18/19 Page 4 of 6



            PLESE and the Administrative Judicial Misconduct of SHERRIFF OZZIE D. KNEZOVICH

            along with their immediate arrest for Treason and deportation pursuant to HR1624. Violations of

            their Oath of Office embedded in the Constitution of 1789 circa 1791and the Treaty of Algeciras

            1909.


            Claim to set aside a conveyance and judgement made by ROSANNA M. PETERSON of the

            UNITED STATES DISTRICT COURT EASTERN DISTRICT OF WASHINGTON who

            violated her Oath of Office which is her obligation of good faith to honor the Constitution of

            1789 CIRCA 1791 and the Treaty of Peace and Friendship 1787 which she was served both true

            and correct copies of before any hearing. She committed treason and theft of my husband for her

            own personal profit and gain. She should be tried before a Tribunal immediately for her blatant

            treason against the Constitution 1789 CIRCA 1791 and the Treaty of Peace and Friendship

            1786/1787.

            Rule 19

            All Parties within are subject for service of process and my consort was never granted any type

            of relief. He was railroaded by EARL A. HICKS, PATRICK J. CASHMAN, MATT A

            CAMPBELL and ROSANNA MULOAF PETERSON. The never stated a claim where relief

            could be granted. In addition to their investigator was sent to get a signature from my consort

            after they administered physic medications to him after he was sent him to EASTERN STATE

            HOSPITAL for a physic hold. Not only was my husband physically injured he was put into a

            facility after he told the court that he was the beneficiary of all matters concerning the estate and

            that he never gave them consent.



            Rule 20

                                                             Page 4 of 6
DocuSign Envelope ID: 082A1F8F-197E-4107-95FE-BF471D015C1B
                      8CA50095-7998-489A-92A1-31EFC6857DBA
                       Case 2:19-cv-00682-RSM Document 26 Filed 07/18/19 Page 5 of 6



            My consort is being factiously held as CHRISTOPHER ALLEN CAIN, CHRIS CAIN, CAIN

            CHRISTOPHER A. has a right to relief. They are also holding him under a fictitious tax id

            ending in 7921. He has hurt no one, therefore there is an absence of law. The entire case that

            was in the UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

            WASHINGTON was racially bias because of my consorts National Origin. The Judge herself

            would not read her oath of office on the record after she was also given a signed library of

            congress true and correct copy of the Treaty of Peace and Friendship 1787, as well as, the library

            of congress true and correct copy Organic Constitution 1787 CIRCA 1791. This court is rouge.

            He was denied due process of law and was never ever served properly. They were paid with

            equity bond. An equity hearing was scheduled so that he could get relief. This was cancelled

            due to external influences of the members of the court after it was approved with no contest from

            that particular Judge. This is TREASON.

            Rule 21

            I pray that my claim for my consort not be severed because we have both been injured severely

            by the actions of the judiciary of Spokane Washington. We deserve relief and we deserve to be

            heard.

            Rule 22

            No defendant in this claim can say that they were injured by me or my consort. We have never

            met them, spoke to them or laid eyes on them before my husband was kidnaped by the UNITED

            STATES DISTRICT COURT EASTERN DISTRICT OF WASHINGTON Et, al.

            Rule 23

                 a) The actions of the trustees of the Spokane Superior Court Et al, Spokane County Sherriff

                     Departments Et al, UNITED STATES DISTRICT COURT EASTERN DISTRICT OF



                                                             Page 5 of 6
DocuSign Envelope ID: 082A1F8F-197E-4107-95FE-BF471D015C1B
                      8CA50095-7998-489A-92A1-31EFC6857DBA
                       Case 2:19-cv-00682-RSM Document 26 Filed 07/18/19 Page 6 of 6



                     WASHINGTON, Et al have my husband and myself in fear for our lives. We had our

                     private contract between parties filed on the public record and we have a Nationality.

                     These rouge judicial officials took my vehicle that was parked in front of my domicile

                     and they had no warrant or court order to do so. OFFICER JEFFERY BARRINGTON of

                     the Spokane police gang tasks force did this without my consent and shortly after that I

                     got physically injured riding in someone else’s car. I could have been in my own

                     automobile taking care of my own affairs. They had no right to take my vehicle.

                     NONE!!! I have been injured for life because of these court and the employees within it.

                     You are supposed to protect us not hurt us. The City of Spokane and its courts are the

                     most bias and I hate to state it, racist city that I have ever domiciled in. They have

                     violated our human rights, our rights under the United Nations Declarations Rights of

                     Indigenous People on this land. I have never seen such hate in a courtroom ever.

            Rule 24

            According to- 28 U S C 1746 And Wane wright v. Dickerson. Affidavits Sworn on penalty and

            perjury have the full force of law and do not have to be verified by a notary.

            Electronic Signature Legally Binding

            Authorities

            1. UNCITRAL Model Law on Electronic Commerce, Articles 5, 6, and 7.

            2. UNIFORM ELECTRONIC TRANSACTIONS ACT (1999).

            3. This e-mail legal notice is enforceable and binding on the recipient / addressee in terms of

            sections 11(1) to 11(3)

            of the Electronic Communications and Transactions (“ECT”) Act 25 of 2002.




                                                             Page 6 of 6
